

EXHIBIT 10.9b
AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment to Employment Agreement (this “Amendment”), dated and effective
as of December 31, 2014, is entered into by and between KAR Auction Services,
Inc. (“Employer”) and Peter Kelly (“Employee”) (collectively “parties”). This
Amendment amends the December 17, 2013 Employment Agreement (the “Agreement”)
between Employer and Employee pursuant to Paragraph 10(d) of the Agreement.
RECITALS
A.    Employer desires to change its senior management structure by adding a
President of Digital Services position;
B.    Employee desires to fill this new position, while also maintaining his
role as Chief Technology Officer.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration (including, but not limited to, the
continued employment of Employee by Employer), the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:
1.    Paragraph 2 of the Agreement, which currently reads:
Title and Duties. During the Employment Period, Employee shall serve as the
Chief Technology Officer of Employer and shall perform the duties and
responsibilities inherent in such position and any other duties consistent with
such position as may be reasonably assigned to Employee from time to time by
Employer’s Chief Executive Officer or Board of Directors of Employer (“Board”).
Employee shall perform the duties of this position in a diligent and competent
manner and on a full-time basis during the Employment Period.
Shall now be amended to read:
Title and Duties. During the Employment Period, Employee shall serve as the
Chief Technology Officer of Employer and as the President of Digital Services of
Employer reporting to Employer’s Chief Operating Officer. Employee shall perform
the duties and responsibilities inherent in such positions and any other duties
consistent with such position as may be reasonably assigned to Employee from
time to time by Employer’s Chief Executive Officer, Chief Operating Officer or
Board of Directors of Employer (“Board”). Employee shall perform the duties of
these positions in




--------------------------------------------------------------------------------




a diligent and competent manner and on a full-time basis during the Employment
Period.
2.    Employee agrees that the amendment to his duties and his reporting
structure outlined in Paragraph 1 of this Amendment do not constitute a “Good
Reason” for termination of the Agreement by Employee as that term is defined in
Paragraph 4(c) of the Agreement.
3.    Continuation of Agreement. Except as otherwise expressly provided herein,
all of the terms and provisions of the Agreement shall remain in full force and
effect and this Amendment shall not amend or modify any other rights, powers,
duties, or obligations of any party to the Agreement.
4.    Complete Agreement. This Amendment and the Agreement contain the entire
agreement between the parties hereto with respect to the matters contained
herein and supersedes and replaces any prior agreement between the parties with
respect to the matters set forth in this Amendment.
5.    Counterparts. This Amendment may be executed in any number of counterparts
and any such counterparts may be transmitted by electronic or facsimile
transmission, and each of such counterparts, whether an original or an
electronic or facsimile of an original, shall be deemed to be an original and
all of such counterparts together shall constitute a single agreement.
    




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment, on the date
first set forth above.
“Employer”                            “Employee”


KAR AUCTION SERVICES, INC.


By: /s/ Don Gottwald             /s/ Peter Kelly            
Printed: Don Gottwald                    Peter Kelly
Title: Chief Operating Officer


